 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuke UniversityandAmerican Federation of State,CountyandMunicipalEmployees,AFL-CIO,PetitionerandNationalUnion of Hospital &Nursing Home Employees,RWDSU, AFL-CIO,Local 1199D,Petitioner.Cases 11-RC-3234 and11-RC-3251November 18, 1971DECISION, ORDER, AND DIRECTIONOF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYUponseparate petitions duly filed under Section9(c) of the NationalLaborRelations Act, as amend-ed, a consolidated hearing was held before W. BrittonSmith,Jr.,Hearing Officer.Following the hearing andpursuant to Section102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure,Series8,as amended, bydirection of the Regional Director for Region 11,these cases were transferred to the Board for decision.Briefswere filedby the Employerand NationalUnionofHospital&Nursing Home Employees,RWDSU, AFL-CIO,Local 1199D,hereinLocal1199.The Board has reviewed the Hearing Officer'srulings made at the hearing and findsthat they arefree from prejudicial error.They are herebyaffirmed.Upon the entire record in these cases,the Boardfinds:11.The Employeris engaged in commerce withinthemeaningof the Act,and it will effectuate thepoliciesof the Actto assert jurisdiction herein.22.The labororganizations involved claim torepresent certain employeesof the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.American Federation of State,Countyand Munici-pal Employees,AFL-CIO, herein called ASCME,Petitionerin 11-RC-3234,filed a petition seeking aunit of what amounts to all service employees,excluding maintenance employees,on Duke's cam-1DukeUniversityrequestedoralargumentand the AmericanFederationof State, County and Municipal Employees, AFL-CIO, filed aletter opposingthe Employer'smotion.We hereby deny the Employer'srequest for oral argument,as the record, including the briefs, adequatelypresents the issuesand thepositionsof the parties.2Cornell University,183 NLRB No. 41; Rules andRegulations,Series 8,as amended,Section 103.1.3This petitionwas amendedat thehearing todescribethe unit as:Service employeesatDuke Hospital,including itssatellites,DukePavilion, theRehabilitationCenter, the Child Guidance Center, thestoreroom, located in the Anlyan Duke Medical Services Building 6;and includingalso, clinical assistantsin the MedicalDiagnosticClinic,pus.The National Union of Hospital & NursingHome Employees,RWDSU, AFL-CIO, Local1199D, herein called Local 1199, filed its petitionseeking a unit of "all service and maintenanceemployees at Duke University Medical Center, amedical teaching center of Duke University." 3 EachPetitioner intervened in the other's case and eachwishes to participate in any election the Board shoulddirect.The Employer, Duke University, takes theposition that a university-wide unit is the onlyappropriate unit. All parties, although actively con-testing the scope of theunit,have agreed that a unit of"biweekly" service employees would be appropriate.Biweekly employees are hourly paid, nonacademic,nonprofessional employees throughout all compo-nents of the University, who are covered by a uniformset of personnel policies and fringe benefits and whoare paid every other week. Duke employs in excess of2,500 biweekly employees.Duke, a private nonprofit university incorporatedunder the Nonprofit Corporation Act of the State ofNorth Carolina, has an enrollment of approximately7,200 students in 44 academic departments and 7graduate schools. Duke is governed by a 36-memberboard of trustees, with 9 such trustees sitting on theExecutive Committee. Administratively, the Presidentis the principal officer of the University, and theChancellor acts on behalf of the President. There is auniversity counsel and Secretary. The Provost is thechief academic officer whose responsibilities includetheMedical School and associated paramedicalprograms. The principal administrative offices arelocated in one building and all checks, includingpaychecks, are centrally issued from this building.Budgets are prepared on a departmental level, butflow through the Vice President for Business andFinance at the university level to the President andthen to the Trustees. "Auxiliary enterprises," operatedon a self-sustaining budgetary basis, include the DukeHospital on the Duke campus at Durham, theHighland and Sea Level divisions of the MedicalCenter, both of which are hospitals located over 220miles away from - the main campus, retail stores,housing operations, and the student laundry.All accounting, including accounts payable, arehandled at a central office. Although budgets arehousekeepersand porters,and messengersinCommunity HealthServices; lab assistants in the Departmentof Surgery; housekeepersand lab assistants in the Departmentof Anesthesiology; lab assistantsin the Departmentof Pathology;lab assistants in the Department ofPediatrics;orderlies in the Departmentof Opthalmology,housekeep-ers, portersand labassistantsin theDepartment of Micro-Biology andImmunology;animal caretakers in the DepartmentofAnatomy;housekeepers,lab assistantsand the head clerk in the Department ofMedicine;housekeepersin theDepartmentofObstetricsandGynecology;and animal caretakers in the Departmentof VeterinarianMedicine.194 NLRB No. 31 DUKE UNIVERSITY237made up at departmental levels they are approved andpassed up the line, eventually reaching the full Boardof Trustees before final approval.Personnel policy is centrally handled. Duke hasestablished a Personnel Policy Committee whichinitiates and directs all personnel activity, includingpersonnel activity in the hospital. The PersonnelPolicy Committee has conceived and published amanual, which is distributed university-wide, govern-ing all personnel actions applying to all biweeklyemployees. The University's Personnel Office is alsocentrally administered with its staff occupying spaceata number of locations, including the hospitalpersonnel office. The University's Personnel Officehandles applications; screens and refers applicants toall university departments which have the final say onhiring; holds orientation classes for employees fromall departments; and makes a list of, and posts, jobvacancies about once a week throughout the Universi-ty.Finally, that office is responsible, university-widefor: (a) posting of personnel notices; (b) the affirma-tiveaction program; (c) training; (d) handlinggrievances at the third step; and (e) applying the sameinsurance programs to all employees.Similarly, support operations for the University arecentrally administered. These include housekeepingin nonresidential, nonmedical areas and supportservices for special events; central purchasing; sur-plus salvage and disposal; maintenance; operation ofthe dining halls; housekeeping in residential areas, onand off campus; and the Operations Departmentwhich consists of sections of transportation, mailclerk and messengers, tailors and laundry workers,grounds and maintenance, university stores, officemachine repairmen, exterminators, security, andattendants of locker rooms.The Medical Center, headed by the Vice Presidentfor Health Affairs, encompasses the Medical School,which offers Ph.D.'s in the five basic science depart-ments of Anatomy, Physiology-Pharmacology, Bio-chemistry, Microbiology, and Pathology; the MedicalSchool also contains the clinical departments ofMedicine Surgery, Pediatrics, Obstetrics and Gyne-cology, Ophthalmology, Psychiatry, Radiology, andCommunity Health Services. The School of Nursing isalso, administratively, part of theMedical Center.Duke Hospital, headed by a Director, serves as alaboratory for the clinical departments. The Hospital,primarily concerned with patient care, contains 835beds and, in addition, has 35 beds located at theHilton Inn and approximately 35 beds at the DurhamRehabilitationCenter located a mile from DukeHospital.Also related to the Hospital's administra-tion is the Durham Child Guidance Center which isan outpatient clinic in the Division of Child Psychia-try.The Hospital's budget is self-sustaining; revenuesare from patient income. Working within the Depart-ment of Nursing Services and Patient Care Assistantsare biweekly employees who directly service patients.The housekeeping biweekly employees, called unitservice aides, clean patient areas. There is someinterchange between housekeeping employees in theHospital and Medical Center. Some biweekly foodservice workers prepare meals and others distributetrays to patients.Within the Hospital are the Clinical Chemicallaboratory (routine chemical analysis of blood, urine,and spinal fluids), the Medical laboratory (routineclinical tests on blood and some other fluids andspecimens taken from patients), and the ClinicalMicrobiology laboratory (diagnoses for infection ofspecimens from patients). Working within the labora-tories and departments connected with the Hospitalare biweekly employees classified as technicians andtechnician trainees.Duke purchased Sea Level Hospital, formerly aprivate nonprofit hospital, in May 1969. Sea LevelHospital, located about 220 miles east of Durham, isheaded by a Director who reports to the VicePresident for Health Affairs of the Medical Center.The Sea Level Hospital has 80 beds and serves as acommunity hospital for acute patients. Sea Level is aself-sustaining operation with a separate local bank-ing account.Wages are determined by the areastandards, but employees are covered by the samebenefits as are biweekly employees at the University,and the Personnel Policy manual is used as a guidelineforpersonnel policies.Differencesdo exist, asemployees at Sea Level do not receive as muchvacation leave as employees at Duke, and Sea Levelonly recognizes six holidays, while Duke grants nineholidays.The Highlands Hospital, a psychiatric hospital withabout - 109 patients located in Asheville,NorthCarolina, 230miles from the Duke campus, isoperated substantially the same as the Sea LevelHospital, except it has no separate banking account.All bills are paid by the University and all checks areissued by the University. However, it is self-sustainingand prepares its own budget. There are somedifferences in sick leave and funeral leave policies, butother personnel policies are the same as for otheruniversity employees except wages, which follow areastandards. There is no interchange of service employ-ees among the Highlands, Sea Level Hospital, andDuke.At the outset, the Board must deal with Local 1199'spetition as it seeks mainly the biweekly employeeswho spend a majority of their time working withinDuke University Hospital. Section 2(2) of the Nation-alLabor Relations Act precludes the Board from 238DECISIONS OF NATIONALLABOR RELATIONS BOARDassertingjurisdiction over hospitals operated bycorporations or associations where no part of the netearningsinure to the benefit of any private sharehold-er or individual. As Duke University Hospital is anonprofit hospital operated by a nonprofit universityitappears that, literally, the exclusion contemplatedin Section 2(2) applies to it.4 Although it is true thatthe hospitals, particularly the Duke Hospital locatedon the Duke University campus, have no separatelegal existenceapart from the University, we findnothing in this circumstance which would removehospital functions from the exclusions related inSection 2(2) of the Act. To put the matter anotherway, a nonprofit hospital operated by anothernonprofit entity-albeit one over which we wouldassert jurisdiction-is nonetheless still a nonprofithospital.Accordingly,we conclude that we areprohibited by the statute from asserting jurisdictionover the hospital functions of Duke University.The record indicates that the hospitalservicesrendered by the satellite units and laboratories arecloselyand intimately related to, and in somesituationsmay be inseparable from, the hospitalservices.We shall therefore exclude from the overallunit found appropriate,infra,any employees who areemployed over 50 percent of their working time withinthe hospitals,5Duke University Hospital satelliteswhich are related to patient care, including DukePavillion, theDurham Rehabilitation Center, theChildGuidanceCenter,andHilton Inn, orlaboratories 6 intimately connected therewith.? Ac-cordingly, as Local 1199's petition, as amended,predominately sought these employees, we shalldismiss that petition.The Petitioner, ASCME, contends that an otherwiseoverall university unit of biweekly service employeeswould be an appropriate unit. Such a unit would beaccord withCornellUniversity, supra,8where theBoard set out the factors it considers controlling indetermining appropriate university units, and con-cluded that the principles it applied in the industrialsphere could also be reliable guides in the educationalcontext. Although employees of the Medical Center4 SeeLoyola University,194 NLRB No 30, and cases cited at fn. 5therein.5Excluded under this determination are nurses,nurses aides, wardclerks, orderlies,messengers, patient care assistants,housekeepers knownas unit service aides, dietary service employees,laundry workers in thehospital, stock clerks, issue clerks, and receiving clerks in the hospitallocations,clinicalassistantsI,II,III,and IV, morgue attendants,pharmacist helpers, laboratory assistants,and all other employees undertheDirector of Duke Hospital, the Director of Sea Level Hospital, and theDirector of Highlands Hospital6 Biweekly employees are located in the following Laboratories:Microbiology, Immunology, Clinical Chemistry, Pathology, Surgery,Anesthesiology,Physiology,Pediatrics,Anatomy and Medicine, andBiochemistry,and since they spend a majority of their time performingduties related to the patient care functions of the Hospital, are herebyexcluded.and Nursing School were excludedper seinCornell,itwas by stipulation of the parties. As there is no suchstipulationhere,and as both the Employer andPetitioner contend that an overall unit is appropriate,9and as the record shows that biweekly serviceemployees share a separate community of interest, wefind that a university-wide unit of all biweekly serviceemployees, excluding, as noted, biweekly serviceemployees who spend a majority of their time in thehospitals or related satellite units, is appropriate.'0The parties were in disagreement on the placementof maid-pages in the unit. The only special trainingthemaid-pages receive over maids is to handleincoming telephone calls in the women's dorms. Theydo not perform clerical work. In view of the facts thatthemaid-pages only take messages, that they aresupervised by supervisors of other biweekly serviceemployees, that they have formerly been maids andmay revert to their maid status during the time theschool year is not in session, we find that they share acommunity of interests with other biweekly serviceemployees and are properly includable in the appro-priate unit.The parties are also in disagreement on theplacement of biweekly employees classified as"technicians" and "technician-trainees."Most ofthese classifications are found in the laboratoriesintimately connected with the Hospital and have beenexcluded. However, there are some "research techni-cians" who are not connected to the Hospital, but areassociated with the Medical Center. Although theyclean and wash their work areas and equipment, theyhave a separate line of supervision from otherbiweekly employees, are being trained in a technicalline, receive close immediate supervision by othertechnicians, and the nature of their work is substan-tiallydifferent from other biweekly employees. Wefind that their community of interest is separate fromthat of biweekly service employees, and we shall notinclude them in the unit.We find the following employees of the Employerconstitute a unit appropriate for purposes of collective7SeeThe Horn & Hardart Company,154 NLRB 1368,Inter-CountyBlood Banks, Inc,165 NLRB 252.8 Petitioner,ASCME, limited its request to employees on the campus ofDuke University.The record shows that some biweekly service employeesare actually located off the campus, but are within the general campusarea.We shall include such employees in the unit9See alsoYale University,184 NLRB No. 101.10The parties stipulated to numerous inclusions and exclusions ofemployees relating to any unit finding. The stipulations are based on usualBoard policy, i.e., supervisory authority,office clericals,and consequently,we accept the parties' stipulations. The parties also stipulated to theinclusion of laundry workers employed in the Duke University laundry andhousekeepers,other than unit service aides. As those classifications areproperly part of the category of biweekly service employees of DukeUniversityincluded in the appropriate unit, we accept the parties'stipulation DUKE UNIVERSITY239bargaining within the meaning of Section 9(b) of theAct:All biweekly service employees of Duke Universi-ty, excluding biweekly service employees perf orm-ing a majority of their work in the hospital,assistant laboratory mechanics in the Departmentof Chemistry and Mechanical Engineering, andother biweekly service employees who performtechnical work, maintenance employees, SecurityDepartmentemployees,exterminators,salesclerks, office clericals, program managers, plan-ners and assistant planners, buyers and juniorbuyers, part-time food service aides, head cooks,head bakers, head butchers, and cashiers, dis-patcher, repairmen, the musician, and all supervi-sors as defined in the Act.ORDERIt is hereby ordered that the petition filed in Case11-RC-3251 be, and it hereby is, dismissed.[Direction of Election" omitted from publication.]MEMBER FANNING, dissenting in part:Duke University, the employer herein, is a privatenonprofit university. It offers academic training in awide variety of disciplines, maintaining 44 academicdepartments and operating 7 graduate schools. One ofthe latter is a medical school. In furtherance of itsmedical training objectives, the Employer operates aMedical Center which encompasses a Medical SchoolofferingDoctorates in Anatomy, Physiology, Phar-macology, Biochemistry, Microbiology, and Patholo-gy. The Medical School also contains clinical depart-ments of Medicine, Surgery, Pediatrics, Obstetricsand Gynecology, Opthalmology, Psychiatry, Radiolo-gy, and Community Health Services. The School ofNursing is also part of the Medical Center. DukeHospital, headed by an administrator, serves as alaboratory for the various clinical departments of theMedical School.The crucial question in this case is whether theBoard has jurisdiction over the operations of DukeUniversity because it operates a hospital in further-ance of its educational objectives. This question arisesfrom the fact that Section 2(2) of the Act defines theterm "employer" in such a way as to exclude "anycorporation or association operating a hospital, if nopart of the net earnings inures to the benefit of anyprivate shareholder or individual." Inasmuch as DukeUniversity is a nonprofit corporation, and inasmuch11 In order to assure that all eligible voters may have the opportunity tobe Informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236;NLR B v. Wyman-Gordon Co.,394 U S.759.Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 11 within 7 days ofas it is engaged in operating a hospital, a respectableargument can be made that Duke University is not an"employer" within the meaning of Section 2(2).12There is, however, an ambiguity in the statutorylanguage which refers to a "nonprofit corporationoperating a hospital." Duke operates' a hospital, but itisnot engaged only in hospital operations. DukeUniversity is engaged in operating a university and ahospital as part of its university operations. It is,therefore, far from certain that Duke University fallswithin the narrowly drawn exemption from thedefinition of "employer" and resort to the legislativehistory is necessary to properly construe the legisla-tive language.The languagein issue wasoffered as an amendmentto Senate Bill 1126 by Senator Tydings during floordebate. In response to questioning by Senator Tayloras to the purpose of his amendment, Tydingsdeclared: 13It simply makes a hospital, not an "employer" inthe commercial sense of the term. It is not abusiness operating on a profit basis. It is acharitable institution which is kept open, and it isto lift it out of the category of ordinary business,and is to except such charitable institutions... .Such institutions cannot keep open, in certaincases,Imay say to the Senator, unless relief isafforded. The people who are affected are the poorpeople of the country. The amendment affectsonly charitable institutions, which do not derive acent of profit, but are maintained by donationsalmost entirely, except for a small amount ofrevenue received for services rendered... .A hospital is a local institution, quite oftenkept up by the donations of benevolent persons. Ihope the Senate will let the amendment go toconference. Employees of such a hospital shouldnot have to come to the National Labor RelationsBoard. A charitable institution is away beyond thescope of labor-management relations in which aprofit is involved. No profit is involved in thiswork....The most of these institutions are main-tained by the benevolence of thousands of peoplewho contribute to community funds and so on, tokeep them going. I am told it will be a big aid to thecommunity if they are not brought in under thestrict scope of labor-management commercialrelations where no profit is involved.the date ofthisDecisionand Directionof Election.The Regional Directorshallmake thelist availableto all parties to the election.No extension oftime to file this list shallbe granted by theRegionalDirector except inextraordinarycircumstances.Failure to comply with this requirement shallbe groundsfor setting aside the election wheneverproper objections arefiled12Neither Duke Universitynor my colleagues make that argument.13 93 Cong. Rec. 5129 (May 12, 1947) 240DECISIONSOF NATIONAL LABORRELATIONS BOARDOther than for Senator Taft's statement that theCommittee had considered the amendment but didnot act on it because it "felt it would open up thequestion of making other exemptions," 14 the Tydings-Taylor colloquy constitutes the entire legislativehistory of this language. From Senator Tydings'explanations of the purpose of the amendment, it isreasonably clear that the purpose of the language wastoexempt those charitable organizations whosecharity is wholly channeled into the operation ofhospitals for the benefit of the local community.The Duke University hospital does not fit theTydings prescription. Not only does the record reflectthat its operations are self-sustaining, but it reflectsthat it is operated in substantial part as an educationalstudents.Accordingly, I find that Duke University,though it is a nonprofit corporation and though itoperates a hospital, is not an exempt employer withinthemeaning of Section 2(2) of the Act. I thereforewould assert jurisdiction over all of its operationsspecifically including its hospital operations.15In this connection, I cannot join my colleagues inreading the relevant statutory language as a prohib-14Id.15The Board's policy is to assert jurisdiction over the whole of anemployer's operations whenever part of its operations satisfy the relevantjurisdictional criteria. SeeSienionsMailing Service,122 NLRB 80, 84.16Compare congressional treatment of agricultural employees who areexcluded from the definition of "employee"contained in Section 2(3) oftheAct.The treatment of agricultural employees demonstrates thatition against directing an election amongst DukeUniversity's hospital employees. Contrary to theirassertion, the literal language of the Act does notrequire such a holding. Indeed they must recastlanguageexemptingfrom the definition of"employer" a corporation or association operating ahospital, into language which would, in effect, excludefrom the definition of "employee" those employeesworking in a hospital operated by a nonprofitcorporation.16 I cannot join in so rewriting the wordsof the statute in the face of Senator Tydings' explicitstatement of a contrary intention. The majoritycannot have it both ways. Either Duke University isnot an "employer" within the meaning of Section 2(2)because its operations include a hospital, or it is an"employer" within the meaning of that section as toall its employees, because it is engaged in muchbroader operations.In view of the foregoing, I dissent from themajority's failure to include the biweekly employeesworking in Duke's hospital operations in the overallunit of biweekly employees, which I would find to beappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Congress knewhow to extendthe provisions of the Act to some,but notall,of the employeesof a particulartype of employer.The failure toexclude employeesemployed bya nonprofit hospital from the definition of"employee" and theexemption instead of corporations or associationsoperating a nonprofit hospital from the definition of "employer" clearlyforeclosesthemajority'sconstruction of the statute, for the majoritychooses a route rejectedby Congress.